DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 17/364,889, filed on July 1, 2021.

Oath/Declaration
Oath/Declaration as filed on July 1, 2021 is noted by the Examiner.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In particular, in light of the claims, the prior art references of record do not expressly teach the combination of all claim 1 element limitations, or the combination of all claim 15 element limitations.  Specifically, in regard to claim 1 the prior art of record at least does not expressly teach the concept of wherein a percentage value of a number of the plurality of second photosensitive pixels to a number of the plurality of photosensitive pixels is less than 30%, and an orthographic projection area of each of the plurality of first photosensitive regions on the 15substrate is different from an orthographic projection area of each of the plurality of second photosensitive regions on the substrate; and a color filter layer, disposed on the photosensitive element layer, and the plurality of photosensitive pixels are located between the color filter layer and the substrate, wherein the color filter layer comprises a plurality of openings and a plurality of first color filter patterns, the 20plurality of openings respectively overlap the plurality of first photosensitive pixels, and the first color filter patterns respectively overlap the plurality of second photosensitive pixels.  In addition, in regard to claim 15 the prior art of record at least does not expressly teach the concept of wherein the first electrode and the second electrode are respectively disposed on two opposite sides of the photosensitive pattern and are electrically connected to the photosensitive pattern, 15the first electrode is located between the photosensitive pattern and the conductive pattern, and overlaps the conductive pattern to form a storage capacitor, and the plurality of photosensitive pixels comprise a plurality of first photosensitive pixels and a plurality of second photosensitive pixels; and a color filter layer, disposed on the photosensitive element layer, and the plurality of 20photosensitive pixels are located between the color filter layer and the substrate, wherein the color filter layer comprises a plurality of openings and a plurality of first color filter patterns, the plurality of openings respectively overlap the plurality of first photosensitive pixels, and the first color filter patterns respectively overlap the plurality of second photosensitive pixels, wherein quantum efficiency of the plurality of photosensitive patterns for a first 25colored light passing through the plurality of openings is different from quantum efficiency of the plurality of photosensitive patterns for a second colored light passing through the plurality of 29File: 108259usf first color filter patterns, and an orthographic projection area of the conductive pattern of each of the plurality of first photosensitive pixels on the substrate is different from an orthographic projection area of the conductive pattern of each of the plurality of second photosensitive pixels on the substrate.  Therefore, independent claims 1 and 15 contain allowable subject matter and are allowable over the prior art of record.  In addition, the dependent claims are allowable based at least on their dependency to their respective independent claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and include the following:
Takeuchi et al., U.S. Patent Application Publication 2005/0062863 A1 (hereinafter Takeuchi) teaches a solid-state imaging device that prevents a decline of sensitivity at a peripheral area of the solid-state imaging device.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621